Citation Nr: 0619616	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for enlarged heart.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The veteran served on active duty from March to December 
1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from June 2002 and May 2003 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

A review of the claims folder discloses that, in his February 
2003 notice of disagreement, the veteran requested a personal 
hearing at the RO on the issue of service connection for 
PTSD.  In October 2003, the RO sent the veteran a letter 
notifying him that he was scheduled for a hearing on November 
5, 2003.  On October 31, 2003, the veteran's representative 
informed VA that the veteran was unable to make this hearing 
date because it conflicted with previously scheduled medical 
appointments.  A new hearing date was requested along with 
more advanced notice of the hearing date.  In May 2004, the 
RO sent the veteran a letter notifying him that he was 
scheduled for a hearing on June 14, 2004.  The appellant 
failed to appear for that hearing without explanation.  The 
veteran has not requested a hearing subsequent to missing the 
June 2004 hearing date.  Absent good cause for his failure to 
appear at the scheduled hearing, coupled with the veteran's 
silence concerning a desire to present argument at a personal 
hearing, there is no basis for rescheduling the veteran for a 
hearing.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO received in April 2006 a form letter, also signed and 
dated by the veteran in April 2006.  This form letter, titled 
VCAA NOTICE RESPONSE, requested that the veteran indicate 
positively or negatively whether he had any additional 
information or evidence to support his claim.  Under the 
heading RESPONSE, the veteran checked the box indicating that 
"I have more information or evidence to give to VA to 
substantiate my claim."

In view of this declaration by the veteran, remand is 
necessary so that he may submit or VA may obtain this 
"information or evidence" to substantiate his claim.

Additionally, we observe that VCAA-compliant notice was not 
issued to the veteran.  Specifically, he was not notified of 
the disability rating and effective date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  VCAA-compliant notice that addresses 
each content element, including notice of 
the rating criteria and the effective 
date of an award, must be provided to the 
veteran.

2.  The RO should advise the veteran to 
submit any pertinent information or 
evidence in his possession and that he 
must affirmatively inform VA of any 
pertinent information or evidence 
necessary to substantiate the claim that 
VA should obtain.

3.  Thereafter, the RO should 
readjudicate the claim.  If the claim 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claim should be returned 
to the Board if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


